KINKADE, J.
When an indictment charges a specific violation of law, and evidence offered by the state tends to support the allegations of the indictment, it is error for the trial court to withdraw such evidence from the consideration of the jury and direct a verdict of not guilty in favor of the accused, notwithstanding the fact that no evidence is offered on behalf of the state tending to establish a further charge in the indictment that the offense committed is the third offense of like kind by the accused.
(Marshall, CJ., Day, Allen, Robinson and Matthias, JJ., concur.)